F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 24 2001
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    TERRANCE REMALE THOMPSON,

                Petitioner-Appellant,

    v.                                                    No. 00-5186
                                                    (D.C. No. 97-CV-216-K)
    BOBBY BOONE,                                          (N.D. Okla.)

                Respondent-Appellee.


                            ORDER AND JUDGMENT            *




Before EBEL , ANDERSON , and KELLY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Petitioner Terrance Remale Thompson appeals from the district court’s

denial of his pro se habeas petition, filed pursuant to 28 U.S.C. § 2254. Under



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
the provisions of the Antiterrorism and Effective Death Penalty Act, petitioner

must obtain a certificate of appealability (COA) before his appeal can proceed

before this court.   See Slack v. McDaniel , 529 U.S. 473, 478 (2000); 28 U.S.C.

§ 2253(c)(1)(A). Because the district court denied petitioner’s motion for

a COA, petitioner must demonstrate “a substantial showing of the denial of

a constitutional right” before a COA can issue. 28 U.S.C. § 2253(c)(2). To meet

this standard, petitioner must show that “reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.”        Slack ,

529 U.S. at 483-84.

       In his habeas application, petitioner asserted seven claims of error in

connection with his criminal trial.   1
                                          The district court dealt with six of the issues

on the merits, including petitioner’s claims of ineffective assistance of trial and

appellate counsel. The district court ruled that one issue--alleged trial court error

in instructing the jury on the presumption of innocence and the state’s burden of

proof--was procedurally barred, as did the state court on appeal from petitioner’s

post-conviction application. On appeal, petitioner contends that the state’s

procedural default was in error, based on state law, and challenges the state’s

post-conviction procedures in general. He also reargues the merits of five of



1
      Petitioner was convicted of first degree murder following the shooting
death of Craig Foster in November of 1991.

                                              -2-
the remaining claims, without reference to the district court’s decision.     2
                                                                                  These

claims include the following alleged trial court errors: 1) admitting evidence of

other crimes in connection with petitioner; 2) allowing witness testimony

regarding the nature of street crimes in 1991 compared to twenty years ago;

3) violating the trial court’s own sequestration rule as to witnesses; 4) failing to

declare a mistrial in light of allegedly improper statements made by the

prosecutor; and petitioner further asserts 5) ineffective assistance of both trial

and appellate counsel.

       Our review of petitioner’s appellate arguments, along with the record on

appeal, including the trial transcript and decisions of the state appellate court and

the district court, in light of the applicable law, convinces us that, for

substantially the same reasons stated by the district court in its decision denying

habeas relief, petitioner has not “made a substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). Petitioner’s request for a COA

is DENIED and this appeal is DISMISSED.

                                                         Entered for the Court


                                                         Paul J. Kelly, Jr.
                                                         Circuit Judge



2
     Petitioner makes no argument on one issue presented to the district court:
cumulative error resulting in a violation of his Fourteenth Amendment rights.

                                             -3-